Citation Nr: 1117084	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  03-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck/upper back disability.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a right lung disability.

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for compression fracture of T-11 (mid-back disability).

7.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the fifth metatarsal on the right hand (right hand disability).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1992.  

In August 2004, the Board of Veterans' Appeals (Board) granted a 10 percent rating for right hand disability, denied an effective date prior to October 11, 2000 for the grant of service connection for right hand disability, and remanded the issues of service connection for a right lung condition, an upper back injury of the thoracic spine, and a mental illness to the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico (RO) for additional development.  A June 2005 rating decision granted service connection for a mid-back disability, with a 10 percent rating assigned effective October 11, 2000, and granted an initial evaluation of 10 percent, effective October 11, 2000, for the right hand disability.  The Veteran continued his appeal on these issues.  

It is noted that the Veteran is currently incarcerated, with a release date in September 2011.  Although a statement from the Veteran received by VA in November 2010 includes a request for a telephone hearing with the Board, the Board would point out that a telephone hearing is not an option offered by VA.  See 38 C.F.R. §§ 20.700-717 (2010).

The issue of service connection for gastrointestinal disability, as well as the issues of entitlement to an initial evaluation in excess of 10 percent for service-connected mid-back disability and to an initial evaluation in excess of 10 percent for service-connected right hand disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The TDIU issue will be deferred pending the above actions.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a neck/upper back disability, for migraine headaches, for a right lung disability, and for a psychiatric disability; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has a neck/upper back disability, migraine headaches, and a right lung disability due to service are not competent.

3.  The March 2005 conclusion by a VA examiner, based on physical examination and a review of the claims files, that the Veteran does not have a right lung disability due to service is competent, credible, and highly probative evidence.

4.  The Veteran does not currently have a neck/upper back disability that is causally related to service.

5.  The Veteran does not currently have migraine headaches that are causally related to service.

6.  The Veteran does not currently have a right lung disability that is causally related to service.

7.  The Veteran has a major depressive disorder that is causally related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck/upper back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Migraine headaches were not incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a right lung disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for a major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the 

record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in January 2002, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  Subsequent VCAA letters were sent to the Veteran in August 2004 and January 2005.

In accordance with the requirements of VCAA, the above-noted letters informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims file after the letter. 

The Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation of the back was conducted in March 2003 and March 2005.  A VA examination relevant to the claims for a right lung disorder and a psychiatric disorder was conducted in March 2005.

Although no nexus opinion has been obtained on the issue of service connection for migraine headaches, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

There is no medical evidence of migraine headaches in service and no post-service diagnosis of migraines.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board concludes that all available evidence that is pertinent to the claims decided has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Service Connection Claims

Law and Regulations

The Veteran seeks service connection for a neck/upper back disability, migraine headaches, a right lung disorder, and a psychiatric disability.  He has contended that he currently has a neck/upper back disorder, migraines, a right lung disability and a psychiatric disability due to service.  Because the postservice evidence does not show a neck/upper back disability or migraine headaches and there is a March 2005 nexus opinion against the claim for a right lung disorder, the preponderance of the evidence is against these claims and these appeals will be denied.  As the evidence on file shows a major depressive disorder that began in service, service connection is warranted.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Also, certain chronic diseases, including organic neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

While the Veteran is competent to report her complaints of joint pain, she is not competent to diagnose the disorder, or report that she has rheumatoid arthritis due to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).
In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Analysis

Neck/upper back disability

The Veteran's service treatment records reveal complaints of mid-back pain and upper back numbness in February 1991, and it was noted on a May 1991 medical history report that he had pain in the upper spine secondary to bad posture.  His neck and spine were noted to be normal on medical evaluation in May 1991.

X-rays of the neck in November 1999 were reported to be normal.

On VA evaluation of the back in March 2003, which included review of the claims files, it was noted that x-rays of the neck showed possible slight straightening of the normal lordotic curve.  The Veteran spine appeared to be straight with the exception of a slight kyphosis in the mid-back area.  He complained of neck pain with full flexion and extension.  There was some loss of flexion of the neck to either side.  The diagnosis was history of mid-back pain.

Another evaluation of the spine, including review of the claims files, was conducted by VA in March 2005.  On physical examination, there was no muscle spasm, weakness, muscle tenderness, or evidence of radiculopathy elicited in the cervical area.  After review of the claims files in March 2005, the VA examiner opined that the Veteran had a compression fracture of T-11 secondary to remote trauma, most likely while on active duty, and that he had chronic back strain since service.  
A June 2005 rating decision granted service connection for compression fracture of T-11, claimed as an upper back injury of the thoracic spine, and assigned a 10 percent rating effective October 11, 2000.  

The Veteran complained in service of mid and upper back pain, and service connection was subsequently granted for a compression fracture of T-11 of the thoracic spine.  However, his service treatment records do not reveal any chronic neck/upper back disorder in service, including on medical evaluation in May 1991.  Although x-rays of the neck in March 2003 showed a possible slight straightening of the normal lordotic curve, there is no objective medical evidence of a neck/upper back disability and none was diagnosed on VA evaluations of the spine in March 2003 and March 2005.  The examiner was directed in the August 2004 Board remand to determine whether any current back disorder was related to service, and the only disorder found involved the mid back.  Consequently, service connection for a neck/upper back disability is denied.

The Board has considered the written statements by and on behalf of the Veteran in support of his claim.  While he has contended that he has a neck/upper back disability, and he can talk about his symptoms, he is not competent to provide an opinion on whether he has a neck/upper back disability due to service.  See 38 C.F.R. § 3.159(a)(1).  Consequently, service connection for a neck/upper back disability must be denied.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Migraine headaches

The Veteran's service treatment records, including his May 1991 medical history and medical examination reports, do not contain any complaints or findings of migraine headaches.  He noted on his May 1991 medical history report that he did not have, and had not had, frequent or severe headaches.

The Veteran complained of headaches due to injuries in a January 2002 statement.  New Mexico Corrections Department records reveal complaints of headaches in reports dated in 2007 and 2008.  The Veteran said in June, October, and November 2007 that he had severe migraine headaches due to exposure to sunlight while working.  He complained in September 2008 of migraine headaches from head and left eye injuries.  As the initial evidence of headaches was not until many years after service discharge, as the Veteran has indicated that his recent headaches are due to sun exposure or to nonservice-connected injuries, and as there is no nexus opinion in favor of the claim, the Board finds that the evidence on file does not support his claim and service connection for migraine headaches is denied.

As the preponderance of the evidence is against the claim for service connection for migraine headaches, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right lung disorder

It was reported in the Veteran's service treatment records in March 1987 that the Veteran had had a right spontaneous pneumothorax with insertion of a chest tube.  He complained of shortness of breath in September 1988, and chest x-rays did not show any significant abnormality.  The Veteran complained in March 1991 of a right lung problem, and the assessment was pleuritic pain.  The Veteran's complaints on his May 1991 medical history report include chest pain; his lungs and chest, including x-rays studies, were noted to be normal on medical evaluation in May 1991.  

The Veteran complained on VA respiratory evaluation in March 2003 of intermittent shortness of breath and deep pain in the right upper lung.  The lung fields were clear on examination with no sign of respiratory distress, including restrictive disease or dyspnea.  A chest x-ray was normal.  The diagnoses were patient history of intermittent shortness of breath and right upper chest pain, and status post treatment of right pneumothorax with apparent complete recovery.  Although there is a notation in this examination report that the Veteran said that he had not had any periods of respiratory incapacitation, he subsequently wrote on a copy of this report that this notation was not true.  

Pulmonary function studies in March 2003 were reported to show mild obstruction.  The results of March 2005 pulmonary function studies were considered inadequate and could not be interpreted.  

The diagnoses on VA evaluation in March 2005, which included review of the claims files, were treatment for a spontaneous right pneumothorax while on active duty with recovery of lung function and mild chronic obstructive pulmonary disease.  The examiner concluded that it was less likely than not that the pneumothorax in service was related to the post-service development of mild pulmonary obstruction.  The examiner based this conclusion on the fact that a chest x-ray did not show adhesions, fluid, or incomplete expansion of the lung; and that if the Veteran had had adhesions or an incomplete expansion of the lung due to his pneumothorax, it would be expected that he would have a restrictive lung disease rather than the mild obstructive disease found on pulmonary function testing.

New Mexico Corrections Department treatment records for February 2008 reveal an assessment of bronchitis.

Although there is evidence of a right lung pneumothorax in service, this disability was considered temporary, rather than chronic, because no residuals indicative of restrictive disease of the lungs were found on service examination in May 1991 or on subsequent post-service evaluations.  The initial post-service respiratory complaints are not until a number of years after discharge, and it was concluded in the March 2005 nexus opinion that the Veteran's current symptoms of mild obstructive disease are not indicative of residuals of a pneumothorax.  Consequently, service connection for a right lung disorder is denied.

The Board has considered the written statements by and on behalf of the Veteran in support of his claim.  While he has contended that he currently has a right lung disorder due to service, and he can talk about his respiratory symptoms, he is not competent to provide an opinion on whether he has a current right lung disorder due to service.  Consequently, service connection for a right lung disorder must be denied.

Because the preponderance of the evidence is against the claim for service connection for a right lung disorder, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disorder

There were no psychiatric complaints or findings on the Veteran's January 1985 enlistment medical history and medical examination reports.  He complained on his May 1991 medical history report of depression, apparently secondary to his wife leaving him and going back to Germany.

August 1997 treatment records from Memorial Medical Center reveal the diagnoses of depression and anxiety.  The Veteran noted on private psychiatric evaluation in August 1998 that he had been depressed for the past five years after being taken as a prisoner of war during Desert Storm.  The diagnoses were history of polysubstance abuse; rule out posttraumatic stress disorder (PTSD); and personality disorder, most likely antisocial type.

According to November 1993 treatment records from Michigan Regional Medical Center, the Veteran had been depressed for the last several weeks after he lost his job; he was having financial and personal problems.  The assessments were adjustment disorder with depressed mood; rule out depression, NOS; and rule out alcohol abuse.

PTSD was diagnosed in private treatment reports dated in December 1999 and October 2002.

In response to the August 2004 Board remand, a March 2005 VA psychiatric evaluation, which included review of the claims files, diagnosed a major depressive disorder and PTSD, which the examiner said began in service after his wife and children stayed in Germany when he was sent back to the United States.  His wife refused to return to the States and did not want him to come back to Germany.  

New Mexico Department of Corrections medical reports dated from 2006 to 2010 include a diagnosis of PTSD.

Based on the above evidence, especially the March 2005 VA findings, the Board concludes that the Veteran has a major depressive disorder that began in service.  Consequently, service connection for a major depressive disorder is granted.

Although PTSD has also been diagnosed as related to service, the Board would point out that service connection for PTSD is warranted when there is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) criteria.  See 38 C.F.R. 
§ 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140- 141 (1997).

The DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran's service stressor discussed by the VA examiner in March 2005, which involved the Veteran's divorce from his wife and separation from his family, does not meet the criteria listed in the DSM-IV for PTSD because it does not show that he "experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others."  As such, the diagnoses of PTSD do not meet the requirements in 38 C.F.R. § 3.304(f).  Consequently, including PTSD in the above grant of service connection is not warranted.


ORDER

Service connection for a neck/upper back disability is denied.

Service connection for migraine headaches is denied.

Service connection for a right lung disorder is denied.

Service connection for a major depressive disorder is granted.




REMAND

With respect to the claim for service connection for a gastrointestinal disability, although there is post-service evidence of gastrointestinal disability, no gastrointestinal examination with nexus opinion has been conducted.  

With respect to whether an initial evaluation in excess of 10 percent is warranted for service-connected mid-back disability, the most recent examination on file, dated in March 2005, is six years old.  The most recent evaluation of the Veteran's right hand disability was in March 2003, eight years ago.  The Veteran appears to contend that these disabilities have increased in severity since the most recent evaluations.  Consequently, a current evaluation for compensation purposes is warranted.

Although the Veteran is incarcerated with the New Mexico Corrections Department until September 2011, his incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A.  Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  See Id. at 191.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology and/or severity of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a gastrointestinal, mid-back, or right hand disability since March 2010, which is the date of the most recent treatment reports on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will also arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any gastrointestinal disability.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a gastrointestinal disability that was caused or aggravated beyond normal progression by service.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The Veteran will also be afforded an examination by an appropriate health care provider to determine the current severity of his service-connected mid-back disability and right hand disability.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected mid-back disability and right hand disability, to include back range of motion findings and evidence of flare-ups, as well as addressing whether there is any back weakness, incoordination, or lack of endurance on repetitive motion.  The examiner should also note whether the Veteran's right hand disability involves occasional incapacitating exacerbations. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  
d. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that one or more of the above examinations is not conducted, documentation needs to be obtained which shows that notice scheduling the examination was sent to the address of incarceration and that the Veteran was not prevented from being examined due to his incarceration.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for gastrointestinal and psychiatric disabilities and for initial evaluations in excess of 10 percent for service-connected mid-back and right hand disabilities.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


